MOISE, Justice.
In the exercise of our supervisory jurisdiction, Article VII, § 2, LSA-Constitution *133of 1921, we granted writs of review a judgment of the Civil District Court for the Parish of Orleans which dissolved a temporary restraining order and refused to. grant a preliminary injunction restraining the defendants from picketing plaintiff-relator’s place of business, 2001 Mirabeau Avenue, New Orleans, Louisiana.
Relator, Maurice R. Piegts, doing business as Mirabeau 'Food Store, is engaged in the retail food business and operates a meat market in connection therewith— all operations being strictly intrastate.
Relator had two meat cutters in his employ, both of whom were members of the Amalgamated Meat Cutters and Butchers Workmen of North America, Local Union No. 437, AFL of New Orleans and Vicinity, Louisiana. The union presented relator with an agreement, which he refused to sign because of the following clause:
“The employer shall recognize the union as the sole bargaining agent for all the employer’s employees in the meat departments, poultry and fish which have to do with wages, hours of labor, and working conditions, excluding all supervisors as defined in the labor management relations act of 1947, as amended." (Italics ours.) '
Upon relator’s refusal to negotiate a union contract with the defendant union and its officers and members, his two meat cutters went on strike and commenced picketing his establishment on February 7, 1955. Relator, thereupon, employed a non-union butcher.
Relator contends that the proposed agreement, containing a provision which made the union the collective bargaining agent for all butchers, whether union or nonunion, is violative of the Right to Work Law of Louisiana, Act 252 of 1954.
Closed shops were recognized, and in 1954 the Louisiana Legislature felt that in certain industries where vacancies existed a non-union worker was not in a position to secure employment for which he was qualified. It passed the Right to Work Law, Act 252 of 1954, LSA-Revised Statutes 23:881-23:888, which provides:
“Section 1. Be it enacted by the legislature of Louisiana,
That it is hereby declared to be the public policy of Louisiana that the .right of a person or persons to work shall not be denied or abridged on account of membership or non-membership in any labor union or labor organization. (Italics ours.)
“Section 2. Any express or implied agreement or understanding, or practice, between any employer and any labor union or labor organization whereby any person not a member of such union or organization shall be denied the right to work for an employer, or whereby such membership is riiádé a condition > df-employment or cohtiñfjatioh’-’ oí ’'emplojnnent ’’«-by such *135employer, or whereby any such union or organization acquires an employment monopoly in any enterprise, is héreby declared to be an illegal combination or conspiracy and against public policy.
“Section 3. Any express or implied agreement, understanding, or practice which is designed to cause or require, or has the effect of causing or requiring any employer, whether or not a party thereto, to violate any provision of this Act is hereby declared an illegal agreement, understanding, or practice and contrary to public policy.
“Section 4. Any person, firm association, corporation, or labor union or organization engaged in lockouts, layoffs, boycotts, picketing, work stoppages, síów-downs, or other conduct, a purpose‘or effect of which is to cause, forcfe,1 persuade or induce any other person, firm, association, corporation or labor union or organization to violate any provision of this Act shall be guilty of illegal conduct contrary to public .policy as stated in this Act,1
“Section 5. No person shall be required by an employer to becomé of remain a member of any labor union of labor organization as a condition of employment or continuation of employment by such employer.
“Section 6. No person shall be required by an employer to abstain or refrain from membership in any labor union or labor organization as a condition of employment or continuation of employment.
“Section 7. No employer shall require any person, as a condition of employment or continuation of employment, to pay any dues, fees or other charges of any kind to any labor union or labor organization.
“Section 8. Any person who may be denied employment or be deprived of continuation of his employment in violation of this Act, shall be entitled to recover in solido from any other person, firm, corporation, association, or labor organization so violating this Act, or acting in concert with such violator,by appropriate action in the courts of this state, such actual damages as he may have sustained by reason, of such denial or deprivation of employment.
“Section 9. Any employer, person, firm, association, corporation, labor union or organization injured as a result of any violation or threatened violation of any provision of this Act or threatened with any such violation shall be entitled to injunctive relief- in the manner provided by the injunction law of this state applicable to general civil matters, presently Louisiana Revised Statutes of 1950, Title 13, Chapter 20, Part 5, Sections 4061-4071, *137inclusive, against any and all violators or persons threatening violation.
“Section 10. Nothing in this Act shall be construed to deny or abridge the right of employees by and through a labor organization or labor union to bargain collectively with their employer.
“Section 11. This Act shall apply to all contracts entered into after the effective date hereof and to any renewal or extension of any existing contract occurring thereafter.
“Section 12. [Savings Clause.]
“Section 13. [Repealing Clause.]”
The United States Supreme Court upheld the constitutionality of the Right to Work Laws of two states in the cases of Lincoln Federal Labor Union No. 19129, v. Northwestern Iron and Metal Company (Whitaker v. State of North Carolina) 335 U.S. 525, 69 S.Ct. 251, 257, 93 L.Ed. 212. It stated:
“This Court beginning at least as early.as 1934, when the Nebbia case was decided, has steadily rejected the due process philosophy enunciated in the Adair-Coppage line of cases. In doing so it has consciously returned closer arid closer to the earlier constitutional principle that states have power to legislate against what are found to be injurious practices in their internal commercial and business affairs, so long as their laws do not run afoul of some specific federal constitutional prohibition, or of some valid federal law. See Nebbia v. New York, supra, 291 U.S. 502, at pages 523, 524, 54 S.Ct. [505] at pages 509, 510, 78 L.Ed. 940 [948, 949] 89 A.L.R. 1469, and West Coast Hotel Co. v. Parrish, supra, 300 U.S. [379] at pages 392-395, 57 S.Ct. [578] at pages 582, 583, 81 L.Ed. 703 [708-711], 108 A.L.R. 1330, and cases cited. Under this constitutional doctrine the due process clause is no longer to be so broadly construed that the Congress and state legislatures are put in a strait jacket when they attempt to suppress business and industrial conditions which they regard as offensive to the public welfare. (Italics ours.)
* ' '■* • * * * *
“* * * Just as we have held that-the due process clause erects no obstacle to block legislative protection-of union members, we now hold that, legislative protection can be afforded • non-union zvorkers.” See, American Federation of Labor, v. American Sash & Door Company, 335 U.S. 538, 69 S.Ct. 258, 93 L.Ed. 222. (Italics ours.)
In the case of Local Union No. 10, United Association of Journeymen Plumbers and Steamfitters of United States and Canada of American Federation of Labor v. Graham, 345 U.S. 192, 73 S.Ct. 585, 588, 97 L.Ed. 946, the U. S. Supreme Court *139held that peaceful picketing could be enjoined when it interfered with a Right to Work Statute. It stated:
“ * * * However innocent the picketing appeared while in progress, the Virginia courts found that it was combined with conduct and circumstances occurring before and during the picketing that demonstrated a purpose on the part of petitioners that was in conflict with the Right to Work Statute.”
Relator further argues that the provision, which he objects to in the agreement, violates the public policy of the state and abridges the right of a non-union butcher. (He testified that he intends to retain his non-union butcher.)
The public policy of Louisiana is expressed in the Right to Work Act, Section 1, supra. In analyzing “the right of a person or persons to work shall not be denied.or abridged on account of membership or non-membership in any labor union or labor organization”, we must look to the meaning of the word “abridged”. A study of various law dictionaries and Webster’s Dictionary will show that the Legislature intended the word “abridged”, as used in the Act, to mean “diminished, reduced, curtailed, or shortened”.
Would a non-union man’s rights be diminished, reduced, curtailed, or shortened if a union acted as his agent? We answer that question in the affirmative.
There are instances where the union demands higher hourly wages and shorter hours. In order to be gainfully employed to support his family, a non-union man might be willing to make concessions. Liberty of contract is the non-union man’s prerogative. A different situation is presented when he agrees to have a union agency represent him. Radio Officers’ Union of Commercial Telegraphers Union, A.F.L. v. National Labor Relations Board (National Labor Relations Board v. International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America; Gaynor News Co., Inc., v. National Labor Relations Board), 347 U.S. 17, 74 S.Ct. 323, 98 L.Ed. 455.
A decision in this case must be predicated on the facts set forth as contained in the four corners of the record. In our opinion, the picketing should be temporarily restrained until such time as the trial judge grants a preliminary injunction in conformity with the prayer of plaintiff’s original petition. See Hughes v. Superior Court of State of California in and for County of Contra Costa, 339 U.S. 460, 70 S.Ct. 718, 94 L.Ed. 985; Godchaux Sugars, Inc. v. Chaisson (South Coast Corporation v. Chaisson), 227 La. 146, 78 So.2d 673.
For the reasons assigned, there will be judgment making the writs absolute; the judgment, recalling the temporary restraining order, refusing a preliminary injunction, and dismissing relator’s suit, is reversed and set aside. The case is now *141remanded to the district court for the purpose of reinstating the temporary restraining order until such time as the preliminary injunction prayed for is issued— all to be conditioned as the law directs. Cost to be borne by the defendants.
HAMITER and HAWTHORNE, JJ., dissent with written reasons.